DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to Applicant’s response filed on March 29, 2022 (“March 2022 Response”).  The March 2022 Response contained, inter alia, claim amendments (“March 2022 Claim Amendments”) and “REMARKS” (“March 2022 Remarks”).
Claims 1-12 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al. (US 2017/0017989 A1)(“Glover”) in view of Klimetschek et al. (US 2015/0100406 A1)(“Klimetschek”) and further in view of Tsemekhman et al. (US 10,417,658 B1)(“Tsemekhman”).

As to Claim 1, Glover discloses a multivariate testing platform comprising:
a computing device (“a general-purpose computers” [0054]) executing instructions stored in a memory (“a computer readable medium” [0054]), the computing device being caused to:
define a test definition online retail (“grocery stores and other brick-and-mortar businesses” [0083], “Although grocery stores and other brick-and-mortar businesses are discussed in various examples herein, it is expressly contemplated that embodiments of the invention apply also to online shopping” [0083]) environment (“plurality of test promotions may be designed and tested on a plurality of groups of consumers” [0057], environment that includes web, point-of-sale, Fig.5, and mobile devices, [0117], [0119]) through which sales of products or services occur ([0068]) including a test deployment and data collection interface (“interface,” [0130], [0063], [0071], [0081], [0128]) configured to:
manage test deployments within a of the test definition online retail environment to a controlled subset of users (“subpopulation,” [0059]) across a plurality of content delivery channels (“channel (e.g., email versus paper coupon versus notification in loyalty account)” [0116])([0063], [0066], see also Fig.7), the plurality of content delivery channels including a web-based content delivery channel providing online retail sales access to the test definition online retail environment, a mobile app-based content delivery channel providing online retail sales access to the test definition online retail environment, and a point of sale content delivery channel providing physical retail sales access to the test definition online retail environment (“Module 812 may represent, for example, the point of sale terminal in a store, a shopping basket on an online shopping website, an app on a smart phone, a webpage displayed on a computer, a social media news feed, etc. where user responses can be received.” [0117], “User interaction for test promotion administration and/or acquiring user responses may take place via one or more of user interaction devices. Examples of such user interaction devices are wired laptop 840, wired computer 844, wireless laptop 846, wireless smart phone or tablet 848. Test promotions may also be administered via printing/mailing module 850, which communicates the test promotions to the users via mailings 852 or printed circular 854.” [0119], see also Fig.5 which shows the different channels include web, point-of-sale content delivery channel); and
receive test data from an analytics server (analytics engine 132) regarding user interaction regarding the test deployments ([0097], [0107], see Fig.2A wherein engine 132 sends data to 160 and 130),
wherein the test definition online retail environment includes a self-service test definition (“offer selection module,” [0081]) and analysis tool (“Different statistical approaches may be selected” [0161]) that generates a user interface displayed to accessible by enterprise users ([0081] and [0161]), to define a test selectable from among a plurality of test types (“each individual test promotion may be designed to test one or more test promotion variables,” [0061], [0088], [0119]) and an analysis interface (Figs.14A-14E) graphically displaying test results (“mathematical model,” [0160]) based on the test data from the analytics server ([0160]-[0165]), the test results and being associated with a set of test subjects ([0063]), the test subjects tracked across the two or more content delivery channels ([0083], [0095], [0119], Fig.5).
Glover does not directly disclose
the displayed user interface including a test definition interface useable to define a test; and
attributing at least a portion of sales lift to two or more of the plurality of content delivery channels.
Klimetschek teaches the displayed user interface including a test definition interface useable to define a test (“the exemplary authoring UI 302 can be used to create new experiences and change an existing experience 308c selected in the experience switcher 204,” [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Glover by the features of Klimetschek and in particular to include in Glover, the displayed user interface including a test definition interface useable to define the test, as taught by Klimetschek.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide “a unified authoring UI so that content authors are not required to leave the authoring UI in order to modify, target, preview, add, and remove components” (Klimetschek, [0016]).

Tsemekhman teaches attributing at least a portion of sales lift (“channels having…highest causal ROI,” C.6, L.18 and C.10, L.19-24) to two or more of the plurality of content delivery channels (C.6, L.3-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Glover/Klimetschek combination by the feature of Tsemekhman and in particular to include in the Glover/Klimetschek combination, the feature of attributing at least a portion of sales lift to two or more of the plurality of content delivery channels, as taught by Tsemekhman.
A person having ordinary skill in the art would have been motivated to combine these features because it would help “to account for differences between the online test populations and the population of the in-store consumers so that the online promotion testing result can more accurately forecast the actual in-store consumer behavior” (Glover, [0155]).

As to Claim 2, the Glover/Klimetschek/Tsemekhman combination discloses as discussed above.  Glover further discloses a streaming data ingestion engine (database 130) configured to receive the test data from the analytics server (Fig.2A, [0098]).

As to Claim 3, the Glover/Klimetschek/Tsemekhman combination discloses as discussed above.  Glover does not directly disclose but Klimetschek teaches a metadata enrichment subsystem (“an Application Programming Interface (API) [0126]) receiving the test data from a web traffic ingestion engine and applying metadata descriptive of one or more attributes of the test data (“call a method or add an attribute in the source code of the component and/or to add metadata to component to describe what properties and events can be tracked,” [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Glover/Klimetschek/Tsemekhman combination by the feature of Klimetschek and in particular to include in the Glover/Klimetschek/Tsemekhman combination, the feature of a metadata enrichment subsystem receiving the test data from a web traffic ingestion engine and applying metadata descriptive of one or more attributes of the test data, as taught by Klimetschek.
A person having ordinary skill in the art would have been motivated to combine these features “to account for differences between the online test populations and the population of the in-store consumers so that the online promotion testing result can more accurately forecast the actual in-store consumer behavior” (Glover, [0155]).

As to Claim 4, the Glover/Klimetschek/Tsemekhman combination discloses as discussed above.  Glover does not directly disclose but Klimetschek teaches a metrics processing engine (“auto mode,” [0117]) configured to generate a plurality of metrics based on enriched test data ([0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Glover/Klimetschek/Tsemekhman combination by the feature of Klimetschek and in particular to include in the Glover/Klimetschek/Tsemekhman combination, the feature of a metrics processing engine configured to generate a plurality of metrics based on enriched test data, as taught by Klimetschek.
A person having ordinary skill in the art would have been motivated to combine these features “to account for differences between the online test populations and the population of the in-store consumers so that the online promotion testing result can more accurately forecast the actual in-store consumer behavior” (Glover, [0155]).

As to Claim 5, the Glover/Klimetschek/Tsemekhman combination discloses as discussed above.  Glover does not directly disclose but Klimetschek teaches a data storage system configured to store enriched test data received from the metadata enrichment subsystem and metrics generated by the metrics processing engine (“Web pages with the image included are launched and are analytics-enabled because instances of the image in the web pages send the map-identified tracked information to a collector instance that makes the information available to receivers that send the information to the specified (in the mapping) external analytics service” [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Glover/Klimetschek/Tsemekhman combination by the feature of Klimetschek and in particular to include in the Glover/Klimetschek/Tsemekhman combination, the feature of a data storage system configured to store enriched test data received from the metadata enrichment subsystem and metrics generated by the metrics processing engine, as taught by Klimetschek.
A person having ordinary skill in the art would have been motivated to combine these features “to account for differences between the online test populations and the population of the in-store consumers so that the online promotion testing result can more accurately forecast the actual in-store consumer behavior” (Glover, [0155]).

As to Claim 6, the Glover/Klimetschek/Tsemekhman combination discloses as discussed above.  Glover further discloses wherein the test data comprises web traffic associated with a test deployment ([0097]-[0098]), the test deployment defining a test group and a control group (“control variables,” [0087]).

As to Claim 7, the Glover/Klimetschek/Tsemekhman combination discloses as discussed above.  Glover further discloses wherein the plurality of test types includes one or more of: a pre/post test, an event test, a session test, a visitor test, a known user tests, a targeted audience test ([0059], [0062]), or a geographic region-specific test ([0089]).

As to Claim 8, the Glover/Klimetschek/Tsemekhman combination discloses as discussed above.  Glover further discloses a test definition online retail environment is communicatively connected to a retail environment including an online retail environment and a point of sale environment ([0117]-[0118]), the test retail definition environment configured to deploy a test to at least one of the online retail environment or the point of sale environment and receive traffic information from an analytics server responsive to the test ([0165]-[0169]).

As to Claim 9, the Glover/Klimetschek/Tsemekhman combination discloses as discussed above.  Glover further discloses wherein the test definition online retail environment manages a test deployment across a plurality of test deployment stages (Fig.2B and “steps” [0102]).

As to Claim 10, the Glover/Klimetschek/Tsemekhman combination discloses as discussed above.  Glover does not directly disclose but Klimetschek teaches wherein the plurality of test deployment stages include a proposed test stage (editing/authoring stage, [0108]-[0111]), an approved test stage (test and target stage, [0113]), a live test stage (live stage, [0114]), a completed test stage (auto mode, [0116]), and an archived test stage ([0112]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Glover/Klimetschek/Tsemekhman combination by the feature of Klimetschek and in particular to include in the Glover/Klimetschek/Tsemekhman combination, the feature of wherein the plurality of test deployment stages include a proposed test stage, an approved test stage, a live test stage, a completed test stage, and an archived test stage, as taught by Klimetschek.
A person having ordinary skill in the art would have been motivated to combine these features because it would help a user to better manage and control the testing.

As to Claim 11, the Glover/Klimetschek/Tsemekhman combination discloses as discussed above.  Glover further discloses wherein the analysis interface graphically displays test results associated with one or more selected channels of the plurality of content delivery channels (Figs.14A-14E, [0163]).

As to Claim 12, the Glover/Klimetschek/Tsemekhman combination discloses as discussed above.  Glover does not directly disclose but Tsemekhman teaches wherein the one or more selected channels includes at least one channel that is different from a channel associated with the test deployment (“receiving causal conversion metrics corresponding to a plurality of advertising channels other than the advertising channel” C.3, L.41-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Glover/Klimetschek/Tsemekhman combination by the feature of Klimetschek and in particular to include in the Glover/Klimetschek/Tsemekhman combination, the feature of wherein the one or more selected channels includes at least one channel that is different from a channel associated with the test deployment, as taught by Tsemekhman.
A person having ordinary skill in the art would have been motivated to combine these features because it would help “to account for differences between the online test populations and the population of the in-store consumers so that the online promotion testing result can more accurately forecast the actual in-store consumer behavior” (Glover, [0155]).

Response to Arguments
Applicant's arguments filed on the March 2022 Remarks have been fully considered and addressed below.
On page 6 of the March 2022 Remarks, Applicant argues that Glover only teaches that sales are made at physical retail locations, as opposed to online.  The Examiner respectfully disagrees.  Glover discusses “[a]lthough grocery stores and other brick-and-mortar businesses are discussed in various examples herein, it is expressly contemplated that embodiments of the invention apply also to online shopping” ([0083]).  As such, the argument is found unpersuasive.  Next, Applicant argues that Tsemekhman and Klimetschek do not teach what Glover fails to teach.  However, as explained previously, Glover discloses sales in the online realm as well as the physical; therefore, the second argument is moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        
July 16, 2022
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621